Citation Nr: 0627327	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  94-46 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period prior to June 10, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1994 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision by the Board dated May 29, 2003, denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for bilateral hearing loss for the period July 14, 
1993, to June 10, 1999, and decided another issue on appeal.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the Board's decision on the issue of the veteran's 
entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period July 14, 1993, to June 
10, 1999, and remanded the matter to the Board for further 
proceedings.  

In its August 2005 memorandum decision, the Court held that 
the veteran's claim of entitlement to an evaluation in excess 
of 10 percent for the period July 14, 1993, through June 10, 
1999, should be decided under the provisions of the 
applicable rating criteria, to include the version of 
38 C.F.R. § 4.85(a) in effect prior to June 10, 1999, which 
did not contain a requirement that the controlled speech 
discrimination test of an audiological examination acceptable 
for rating purposes use the Maryland CNC word lists.  A Board 
decision-remand dated February 15, 2006, decided others 
issues on appeal and remanded the issue of entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss 
for the period prior to June 10, 1999, for development 
action.  
   
On October 1, 2002, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.



FINDING OF FACT

Prior to June 10, 1999, the veteran's hearing impairment was 
manifested by no worse than level IV hearing in the right ear 
and level V hearing in the left ear.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss 
for the period prior to June 10, 1999, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87 (as in effect prior to June 10, 1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran by the 
RO in August 2003 and in March 2006 satisfied the statutory 
and regulatory duty to notify provisions.  The veteran has 
been afforded multiple audiological examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence material to the issue 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  

The adjudication of the veteran's claim on appeal for an 
increased disability rating was prior to the enactment of the 
Veterans Claims Assistance Act of 2000.  The VCAA notice 
which has been provided to the veteran is the kind of 
remedial notice which the Court found in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), to be permissible under 
the applicable statute and regulations.  In view of the fact 
that in this decision the Board takes into account, as the 
veteran and his representative have argued during the 
pendency of this appeal should be done, the reported results 
of private audiological tests of the veteran which were 
conducted prior to June 10, 1999, the timing of the VCAA 
notice provided to the veteran was not in any way prejudicial 
to him.    

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

The schedular criteria for rating hearing loss, 38 C.F.R. § 
4.85 et seq., were amended effective June 10, 1999.  See 64 
Fed. Reg. 25202-25210 (May 11, 1999). VA must apply only the 
earlier version of a regulation for the period prior to the 
effective date of an amendment.  See VAOPGCPREC 3- 2000 
(2000).  As the claim on appeal is for an evaluation in 
excess of 10 percent for bilateral hearing loss for the 
period prior to June 10, 1999, only the rating criteria in 
effect prior the June 10, 1999, amendments apply to this 
case.  

To evaluate the degree of disability from defective hearing, 
VA's rating schedule establishes eleven auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII. Organic impairment of hearing acuity is 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test.  38 C.F.R. § 4.85.  
Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

At a VA audiological evaluation in October 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
50
80
80
LEFT
X
15
40
75
85

Speech recognition ability was 90 percent in the right ear 
and 90 percent in the left ear. 

In October 1993, the veteran's hearing impairment was level 
II in the right ear and  level II in the left ear.  Those 
levels of bilateral hearing loss did not warrant an 
evaluation higher than 10 percent under the applicable rating 
criteria.

At a VA audiological evaluation in August 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
55
80
80
LEFT
X
40
55
80
90


Speech recognition ability was 84 percent in the right ear 
and 88 percent in the left ear.  

In August 1996, the veteran's hearing impairment was level 
III in the right ear and a level III in the left ear.  Those 
levels of bilateral hearing loss did not warrant an 
evaluation higher than 10 percent under the applicable rating 
criteria.

At a VA audiological evaluation in December 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
60
75
80
LEFT
X
40
55
80
90

Speech recognition ability was 90 percent in the right ear 
and  88 percent in the left ear. 

In December 1996, the veteran's hearing impairment was level 
III in the right ear and level III in the left ear.  Those 
levels of bilateral hearing loss did not warrant an 
evaluation higher than 10 percent under the applicable rating 
criteria.  

At a VA audiological evaluation in March 1998, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
X
45
65
80
75
LEFT
X
45
70
85
95


Speech recognition ability was 80 percent in the right ear 
and 78 percent in the left ear. 

In March 1998, the veteran's hearing impairment was level IV 
in the right ear and  level V in the left ear. Those levels 
of bilateral hearing loss warranted an evaluation of 10 
percent, but no more, under the applicable rating criteria.  
The results of the March 1998 VA audiological examination 
were the first medical/audiological evidence of record 
showing bilateral hearing loss entitling the veteran to a 
compensable (10 percent) disability evaluation.

During the appeal period and prior to June 10, 1999, the 
veteran underwent tests of his auditory acuity conducted by 
private audiologists.  In support of his appeal, the veteran 
submitted reports of those private hearings tests, at which 
the audiologists evaluating the veteran's hearing did not use 
the Maryland CNC word lists.  However, as noted in the 
Introduction of this decision, the version of 38 C.F.R. 
§ 4.85(a) in effect prior to June 10, 1999, did not contain a 
requirement that the controlled speech discrimination test of 
an audiological examination acceptable for VA rating purposes 
use the Maryland CNC word lists.  Accordingly, the Board's 
February 2006 remand contained remand orders for a VA 
audiologist to review the reports of the veteran's private 
audiological examinations during the appeal period and prior 
to June 10, 1999, and to report whether or not there was any 
significant difference in the veteran's auditory acuity shown 
on the private examination reports versus the VA examination 
reports for the period of time in question.  The requested 
review of the reports of the veteran's private audiological 
examinations during the appeal period and prior to June 10, 
1999, was conducted while this case was in remand status and, 
in April 2006, a VA audiologist and the Chief of Audiology at 
a VA Medical Center reported that there was no significant 
difference in the veteran's auditory acuity shown on the 
private examination reports versus the VA examination reports 
for the period prior to June 10, 1999, which would warrant a 
finding that the applicable schedular criteria for an 
evaluation in excess of 10 percent for bilateral hearing loss 
had been met.

In sum, neither VA nor private audiological examinations of 
the veteran prior to June 10, 1999, show a loss of auditory 
acuity warranting a schedular evaluation higher than 10 
percent, and entitlement to that benefit is, therefore, not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, 4.87 (as in effect prior to June 10, 1999).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the period prior to June 10, 1999, 
is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


